FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 05/03/2022 in which claims 6 and 7 were canceled; claims 8-14 were withdrawn; and claims 1, 8 and 9 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-5 are under examination.

Withdrawn Rejections
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Bushiashvili (31 March 2015; US 8,992,972 B1) in view of Whittle et al (26 September 2002; US 2002/0136752 A1), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below. Thus, Applicant’s arguments on pages 5-8 of the Remarks filed 05/03/2022 as they pertain to this 103 rejection is are moot.
The rejection of claims 4 under 35 U.S.C. 103 as being unpatentable over Bushiashvili (31 March 2015; US 8,992,972 B1) in view of Whittle et al (26 September 2002; US 2002/0136752 A1), as applied to claim 1 above, further in view of Ueda et al (EP 0211079), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below. Thus, Applicant’s arguments on page 8of the Remarks filed 05/03/2022 as they pertain to this 103 rejection is are moot.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 introduce new matter as the claim recites the limitation “a soft-gel wall separating the first enclosed chamber from the second enclosed chamber.” There is no support in the specification for this limitation. 
Applicant asserted that basis for the amendment to the claims can be found in the originally filed application specification, claims and drawings. (Remarks filed 05/03/2022, page 5, 4th paragraph).
However, after thorough review of the originally filed specification, claims and drawings, there appeared to be no support for the “soft-gel wall” that is used for separating the first enclosed chamber from the second enclosed chamber.
While the specification discloses a barrier is used for separating the first chamber from the second chamber (see specification, paragraphs [0037], [0048]-[0049]), there is no explicit support for the “soft-gel wall” that is used for separating the first enclosed chamber from the second enclosed chamber. The specification discloses generically a barrier that is between the first chamber and the second chamber.
Claims 2-5 are also rejected as they depend from claim 1, thereby also contain the new matter material.
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO 00/28976) in view of Whittle et al (US 2002/0136752 A1; previously cited) and  Borkan et al (US 4,935,243).
Regarding claim 1, Schmidt teaches a multichamber soft capsule comprising two chambers separated from each other by a barrier so that different substances can be encapsulated within the separate chambers (Abstract; page 1, lines 1-7; pages 3-7; pages 10-12; claims 1-10). Schmidt teaches the capsule is a soft gelatin capsule with the barrier made from the same gelatin as the capsule (page 7, lines 1-12). Schmidt teaches the dual chamber soft gel capsule can contain two different active agent or the same active agent in different phases (e.g., a solid phase in one chamber for slow release and a liquid phase in another chamber for rapid release of the active agent) (page 12, lines 1-9).
However, Schmidt does not teach the first chamber contains a sublingual cannabis composition and the second chamber contains an ingestible cannabis composition of claim 1.
Regarding the first chamber contains a sublingual cannabis composition and the second chamber contains an ingestible cannabis composition of claim 1, Whittle teaches pharmaceutical formulation for use in the administration of medicaments via mucosal surfaces such as sublingual mucosa, wherein the pharmaceutical formulation is a soft gelatin capsule and the medicament is cannabinoids such as cannabidiol (CBD) and tetrahydrocannabinol (THC) ([0001], [0007]-[0008], [0011], [0017]-[0019]; [0060]-[0062]; Example 8; claims 6-11). Whittle teaches the soft gelatin capsule can be crushed to release the medicament to give an emulsion and then the capsule can be swallowed to provide the residue of the dose for absorption in the remainder of the gastrointestinal tract ([0050]; Example 8).
Borkan teaches a chewable and ingestible soft gelatin capsule comprising a shell made from gelatin and the fill material containing at least one active ingredient can be in the form of a solid, semisolid, gel or liquid form (Abstract; column 1, lines 5-9, and 39-48; column 2, lines 22-end; column 3, lines 1-56; column 5, lines 30-end; column 6; column 8, lines 1-15; claims 1-4, 6, 10, 12, and 14). Borkan teaches soft gelatin capsule are known to advantageous delivery vehicle for children and elderly, as the soft gelatin capsule is chewable and ingestible and can be readily fragmented, dissolved and swallowed, as well as, provide a convenient delivery vehicle for a unit dosage of the active ingredient (column 2, lines 22-47).
It would have been obvious to one of ordinary skill in the art to formulate the capsule design of Schmidt such that the dual chamber soft gel capsule contain two different active agent formulation or two different formulation of the same active agent in different phases such as a solid phase in one chamber for slow release and a liquid phase in another chamber for rapid release of the active agent, wherein the active ingredient is cannabinoid (cannabis) and that the soft gel capsule upon chewing would rapidly deliver the liquid phase of the active ingredient in one of the chamber through the sublingual mucosae and followed by ingesting the chewed soft gel capsule so as the solid phase of the active ingredient in the other chamber can be absorbed in the gastrointestinal tract, and produce the claimed invention. 
One of ordinary skill in the art would have been motivated to do so because it is an obvious design choice, as per Schmidt a dual chamber soft gel capsule can be design to deliver two different formulations of the active ingredient, and Whittle expressly teaches dual chamber soft gel capsule can be constructed to delivery combination of dose units cannabinoids so to improved patient compliant, as such dual chamber soft gel capsule can be administered sublingually, as well as, ingestible thereafter to deliver the cannabinoid into the gastrointestinal tract for absorption. Thus, an ordinary artisan seeking to improve patient compliance, as well as, provide soft gel capsule that provides dual release of cannabinoid or delivery different cannabinoid formulation from a soft gel capsule would have looked to designing the soft gel capsule of Schmidt such that the dual chamber capsule provides a sublingual formulation of cannabinoid in one chamber and an ingestible formulation of cannabinoid in the other chamber, as per Whittle and Borkan, soft gel capsule are known to advantageous delivery vehicle for children and elderly, as the soft gelatin capsule is chewable to deliver the active ingredient in liquid form sublingually and thereafter ingested to deliver the remaining active ingredient to the gastrointestinal tract for absorption, and such dual chamber soft gel capsule provide a convenient delivery vehicle for multidose dosage unit of the active ingredient so as to improve patient compliance, especially in children and elderly populations where swallowing whole a capsule whole is difficult.
Regarding claims 2-3, Schmidt teaches the dual chamber soft gel capsule can contain two different active agent or the same active agent in different phases (e.g., a solid phase in one chamber for slow release and a liquid phase in another chamber for rapid release of the active agent) (page 12, lines 1-9). Whittle teaches the sublingual and swallowed portions of the soft gel capsule contains cannabinoids ([0007] and [0050]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO 00/28976) in view of in view of Whittle et al (US 2002/0136752 A1; previously cited) and Borkan et al (US 4,935,243), as applied to claim 1 above, further in view of Ueda et al (EP 0211079; previously cited).
The cannabis liquid-gel capsule of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Schmidt, Whittle and Borkan do not teach the identifier of claims 4 and 5.
Regarding claims 4 and 5, Ueda teaches a soft gelatin capsule with two chambers to provide a single sustained release capsule in which first chamber contains rapid release medicinal and the second chamber containing a prolonged release medicinal (Abstract; pages 2-3, page 11-12). Ueda teaches the two chambers (portions) of soft gelatin capsule can be made different from the other making the first chamber and second chamber having different color so as the combination of such colors when associated with the contents, is useful for the quality control of the produce to be obtained (page 12, lines 1-11). 
It would have been obvious to one of ordinary skill in the art to formulate the soft gel capsule of Schmidt in which the two chambers are identified by two different colors, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ueda provided the guidance to do so by establishing that it is conventional practice in pharmaceutical formulation that the two chambers (portions) of soft gelatin capsule can be made different from the other making the first chamber and second chamber having different color so as the combination of such colors when associated with the contents, is useful for the quality control of the product be obtained. Thus, for quality control of the capsule product obtained, an ordinary artisan would have looked include color identifiers on the soft gel capsules to differentiate the two chambers from one another, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive because  Applicant' s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As a result, claims 1-5 remain rejected and unpatentable over the combined teachings of Schmidt, Whittle, Borkan and Ueda, respectively, in the pending 103 rejections as set forth in this office action.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613